Citation Nr: 1001929	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty October 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2008 
by the RO.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in October 2009.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran seeks entitlement to TDIU on the basis that his 
service-connected residuals of total left and right knee 
replacements and residuals of a right rotator cuff repair 
with degenerative arthritis in the dominant hand, in 
combination, cause an inability to maintain or retain 
employment.  

Specifically, he contends that he cannot stand for any period 
of time or lift anything due to constant pain in his knees 
and shoulder.  This assertion is supported by oral testimony 
provided by the Veteran and his representative in his October 
2009 hearing, which corroborate his reported symptomatology 
and difficulty in obtaining and maintaining gainful 
employment.  Board review of the claims file reveals that 
further development on this matter is warranted.  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  

A TDIU rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

In determining whether the veteran is entitled to a TDIU 
rating, neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

The disabilities for which the Veteran currently has been 
rated are: status post total left knee replacement (rated as 
30 percent disabling), status post total right knee 
replacement associated with status post total left knee 
replacement (rating as 30 percent disabling), and status post 
right rotator cuff repair with secondary degenerative 
arthritis (dominant) associated with status post total right 
knee replacement (rated as 20 percent disabling); for a 
combined disability rating of 70 percent.  

Significantly, the Board notes that the Veteran was denied 
entitlement to TDIU in the April 2008 rating decision based 
on finding that he was employed, and that his employment 
status precluded him from benefits.  His employment status 
has changed since this decision.  

A statement from Central Hudson Gas and Electric Corporation, 
dated in July 1971, shows that he was employed by the company 
for 3 years, from April 1967 to February 1970, when he was 
terminated based on a doctor's recommendation that he not 
continue with any type of manual work due to his knee injury.  
The record reflects that the Veteran was most recently 
employed full-time as a mail carrier with the US Postal 
Service from May 15, 1982 to June 2, 2008 when he retired.  

Notably, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
November 2007, indicates that the highest level of schooling 
completed was high school.  In his hearing testimony, the 
Veteran claimed that he was forced to retire earlier than he 
wanted to due to his service-connected disabilities.  

Although the record includes VA examination reports, dated in 
October 2007 and March 2008, in which the impact that the 
Veteran's knee and shoulder disorders had upon his activities 
of daily living and on his employability was generally 
addressed.  

However, the October 2007 examiner failed to offer an opinion 
as to whether, without regard to age or the impact of any 
nonservice-connected disabilities, it was at least as likely 
as not that the Veteran's knee and shoulder disabilities, 
either separately or in combination, rendered him unable to 
secure or follow a substantially gainful occupation 
consistent with his education and occupational experience.  

The March 2008 VA examination report, ordered in conjunction 
with the current appeal, reflected findings of a history of a 
left total knee replacement in August 1994, a right total 
knee replacement in March 1995, and a right rotator cuff 
repair in August 2002.  

The examiner observed normal gait, and no additional 
limitation of motion on repetitive use of either knee or of 
the shoulder.  The examiner noted that the Veteran was 
employed at the Post Office for 29 years as a letter carrier 
and was in the process of submitting his retirement paper 
work.  The examiner opined that the Veteran's right shoulder 
and knee disabilities had significant effect on his general 
occupational activities in the form of decreased mobility, 
problems with lifting and carrying, and pain, which led to 
increased absenteeism.  Further, he displayed difficulty with 
reaching above the right shoulder level, kneeling, squatting, 
and climbing and descending stairs.  The effects of these 
disabilities on daily activities were generally found to be 
mild to moderate; however, they prevented him from playing 
sports.  

The examiner concluded that the Veteran was able to perform 
sedentary work but not his current job as a letter carrier 
due to limitations experienced in walking, standing, 
kneeling, squatting, climbing, and reaching with the dominant 
right upper extremity.  

Notably, a statement from a private physician who has treated 
the Veteran since 1993 reveals an opinion that he currently 
suffered from permanent problems with pain and swelling in 
his knees, and pain, weakness and loss of motion in his 
shoulder.  Moreover, the physician opined that the Veteran 
was physically unable to stand for long periods of time, to 
squat, to stoop, or to climb, and could not perform any type 
of repetitive activity, do any heavy lifting over 3 pounds, 
or do anything overhead with his right shoulder.  

The Board acknowledges the Veteran, in his October 2009 
hearing testimony, claims that his disabilities have worsened 
since his March 2008 VA examination.  

In particular, the Veteran asserted that his private 
physician recommended additional bilateral knee replacements 
because the original implants were loosening.  Further, his 
VA physician recommended surgery for his shoulder based on an 
MRI scan, performed in September 2008, which allegedly showed 
a torn ligament.  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a 
veteran includes providing a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  

Moreover, in TDIU claims, the United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009).  

As noted, a review of the claims file does include such an 
opinion with respect to the Veteran's TDIU claim.  However, 
in light of the Veteran's assertion that his disabilities 
have worsened since his last VA examination the Board finds 
that it is necessary to obtain a new examination regarding 
the effects such worsening could have on his employability.  
Accordingly, VA examination is warranted in order to obtain a 
new opinion concerning the Veteran's employability.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Prior to arranging for the Veteran to undergo an examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records.  The only VA treatment 
records contained within the claims file are from the Bay 
Pines, Florida VA Medical Center (VAMC) dated to February 
2008.  He appears to continue to receive ongoing treatment 
from this facility the records of which are not contained in 
the claims file, as evidenced by the missing MRI scan report.  
As such, the RO should seek to obtain any treatment records 
from February 2008 to the present.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, in a VA Form 21-4138, Statement in Support of Claim, 
received in July 2008, and in his hearing testimony, the 
Veteran indicated that he is in receipt of Social Security 
Administration (SSA) benefits.  The duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claim on appeal.  The RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AMC/RO should contact the Veteran 
and his representative and request that he 
provide sufficient information, and if 
necessary, authorization, to enable the 
AMC/RO to obtain any additional evidence 
pertinent to the claim for TDIU.  After 
securing the necessary authorizations for 
release of this information, the AMC/RO 
should seek to obtain copies of all 
records referred to by the Veteran not 
already on file.  In particular, the 
AMC/RO should seek to obtain treatment 
records from the Bay Pines VAMC, from 
February 2008 to the present.  

2.  The AMC/RO should obtain from the SSA 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

3.  After any available records are added 
to the claims file, the AMC/RO should 
schedule the Veteran for the appropriate 
VA examination(s) to address the issue of 
TDIU.  The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner(s) should also evaluate the 
current severity of the Veteran's knee and 
shoulder disabilities.  The examiner(s) 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent probability or more) that 
the his knee and shoulder disabilities, 
either separately or in combination, would 
render him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  The examiner(s) 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the AMC/RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  

4.  Finally, the AMC/RO should 
readjudicate the Veteran's claim for TDIU.  
The AMC/RO should document its 
consideration of whether the Veteran's 
claims file should be forwarded to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of TDIU on an 
extraschedular basis.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


